Citation Nr: 9915807	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  96-25 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Fort Snelling, Minnesota Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for low back pain with degenerative changes.  The 
veteran subsequently moved.  The claims folder was referred 
to the Board from the Regional Office in Houston, Texas.  


REMAND

Despite what may have been intimated in an April 1999 letter 
from the Board, an existing VA Form 21-22 recognizing 
Minnesota Department of Veterans Affairs as the 
representative is of record and has not been revoked.  There 
is no record that the representative was afforded a copy of 
the most recent supplemental statement of the case or the 
opportunity to respond thereto.  

It is a basic principle of veterans' law that the appellant 
has the right to representation at all stages of the appeal.  
See 38 U.S.C.A. § 5901-5905, 7105 (West 1991); 38 C.F.R. 
§ 20.600 (1998).  

Under the circumstances, the Board remands this case to the 
RO for the following action:

The representative should be afforded a 
copy of the most recent supplemental 
statement of the case and an opportunity 
to present written argument on behalf of 
the appellant.  The veteran may submit 
any other information, evidence, or 
arguments that may be pertinent to this 
appeal.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

